Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
	Claims 1-17 are allowed. Claims 1 and 11 recite a device and a method of using the device that is implanted in the inner ear near the otolith organs and provide stimulation with pulse trains that improve a sense of gravitational balance by masking vestibular noise generated by the peripheral vestibular noise generated by the peripheral vestibular system, wherein at least the inferior branch of the vestibular nerve is stimulated.  Applicant’s specification indicates that significant programming, design and placement of the stimulator are involved in achieving the desired result. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792